DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending in the application. 
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 – 3, 6, 7, 9, 11, 12, 14 and 15 are rejected under 35 USC 103 as being un-patentable over Kong et al. (US2003/0141182A1) in view of Choi et al. (US8 993 474 B2).
Regarding claim 1, Kong discloses a dielectric barrier discharge (DBD) plasma reactor (a dielectric barrier discharge plasma cell having a pair of electrodes separated by a dielectric material and passageway therebetween, see e.g. Abstract of Kong) for preparing C2+ hydrocarbons (gasoline like products, see e.g. para0058 of Kong) from methane (natural gas, see e.g. Title of Kong), comprising:
a dielectric tube (the tube 26 is formed of dielectric material, such as alumina, see e.g. para0030 of Kong); 
porous silica (these metals can be manufactured as single metal or bimetal fine powders supported on porous spheres of silica, see e.g. para0032 of Kong), which is filled into the whole or a part of the dielectric tube (a packed bed catalyst 70 is disposed within the passageway 24, see e.g. para0039 and Fig. 2 of Kong); 
a ground electrode (outer electrode 20, see e.g. para0029 of Kong), which encompasses the whole or a part of a region of the dielectric tube (the outer electrode 20 is partially surrounding and supported by a tube 26, which is the dielectric tube, see e.g. para0029 and Fig. 2 of Kong) into which the silica is filled (a packed bed catalyst 70 
a powered electrode (an inner electrode 22, see e.g. para0029 of Kong), which is spaced apart from the inner wall of the dielectric tube at a predetermined interval in parallel (a passageway 24 is defined between the tube 26 and the electrode 22, see e.g. para0030 of Kong), and is inserted so as to penetrate the whole or a part of the  silica layer (a packed bed catalyst 70 is disposed within the passageway 24, see e.g. para0039 and Fig. 2 of Kong) that is filled into the dielectric tube (the tube 26, see e.g. Fig. 2 of Kong).
However, Kong is silent on whether the silica is macroporous or not. As defined in the specification of this instant application, the term “macroporous” refers to a property of a material having pores with an average diameter of 50 nm or more (see e.g. p5 line25 of this instant application). 
Choi discloses a catalyst having a macropore size and a high active density of platinum (see e.g. Abstract of Choi), comprising platinum and other component, which are supported on a carrier (see e.g. col.2 line 65 of Choi), wherein the carrier may include silica (see e.g. col. 3 line 23 of Choi) and has macropores of 0.1 – 20 µm (see e.g. col. 3 line 27 of Choi), which are macroporous silica. In this range of 0.1 – 20 µm, a structure having large pores is favorable for keeping a high activity of the catalyst by increasing material transfer rate and decrease stack coke inside the pore (see e.g. col.3 line 34-54 of Choi). Furthermore, Kong further discloses that high amount of carbon residues due to coking process is an issue (see e.g. para0005 of Kong). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the porous silica of Kong with the macroporous silica of Choi in order for keeping a high activity of the catalyst.

Regarding claim 2, Kong in view of Choi discloses the DBD plasma reactor of claim 1, wherein the dielectric tube is made of alumina (the tube 26 is formed of dielectric material, such as alumina, see e.g. para0030 of Kong). 
Regarding claim 3, Kong in view of Choi discloses the DBD plasma reactor of claim 1, wherein a gas inlet for impregnating methane is connected to one side of the dielectric tube (a hydrocarbon inlet 30, see e.g. para0030 and Fig. 2 of Kong) and a gas outlet is connected to the other side of the dielectric tube (a product outlet 38, see e.g. para0030 and Fig. 2 of Kong, with respect to the region filled with the macroporous silica (as demonstrated in Fig. 2 of Kong, the silica of packed catalyst bed 70 is in between of the inlet and outlet). 

Regarding claim 6, Kong in view of Choi discloses the DBD plasma reactor of claim 1, wherein the macroporous silica has pores with an average size of 0.1 – 20 µm (see e.g. col. 3 line 27 of Choi), whose range overlaps the claimed range of 1 to 10 µm of this instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art
Regarding claim 7, Kong in view of Choi discloses the DBD plasma reactor of claim 1. The cited limitation of “wherein the paraffin content in the C2+ hydrocarbon product is increased” is the intended use of the DBD plasma reactor of claim 1 and is related to a manner of operating the device. [A]pparatus claims cover what a device is, not what a device does [MPEP 2114.II]. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In addition, it has been held that manner of operating a device does not differentiate the apparatus claim from a prior art if the prior art teaches all the structural limitations of the claim [ MPEP 2114.II]. Products distribution can be controlled by adjusting operation parameters of an DBD plasma reactor, such as packing materials.   

Regarding claim 9, Kong in view of Choi discloses the DBD plasma reactor of claim 1. The cited limitation of “wherein, even if the reactor is filled with non-pelletized particles as the macroporous silica, no pressure difference occurs during reaction, and a pattern in methane conversion, product selectivity, or a paraffin content of the hydrocarbons produced for a reaction using the reactor is similar to that for a reaction using a reactor which is filled with a pelletized dielectric material” is the intended use of the DBD plasma reactor of claim 1. [A]pparatus claims cover what a device is, not what a device does [MPEP 2114.II]. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Since the DBD plasma reactor of 
Regarding claim 11, Kong in view of Choi discloses the DBD plasma reactor of claim 1, wherein, the powered electrode is connected to an alternating current (AC) power supply (a high voltage AC/DC power supply 23 is used, see e.g. para0029 of Kong). 
Regarding claim 12, Kong in view of Choi discloses the DBD plasma reactor of claim 1, further comprising photocatalyst nanoparticles (tungsten, see e.g. para0032 of Kong, tungsten as a transition metal is a photocatalyst as shown in p7 line10 of specification of this instant application) within pores of the macroporous silica (these metals can be manufactured as single metal or bimetal fine powders supported on porous spheres of silica, see e.g. para0032 of Kong). 
Regarding claim 14, Kong in view of Choi discloses the DBD plasma reactor of claim 12. The cited limitation of “wherein coke formation is reduced or an amount of Cs+ hydrocarbons being produced is increased, compared to a reaction performed by using a reactor in which photocatalyst nanoparticles are not contained under the same reaction conditions” is the intended results of the DBD plasma reactor of claim 1. [A]pparatus claims cover what a device is, not what a device does [MPEP 2114.II
Regarding claim 15, Kong in view of Choi discloses the DBD plasma reactor of claim 12. The cited limitation of “wherein a maximum temperature required to remove coke formed in a reaction by the reactor is lowered compared to using a reactor comprising no photocatalyst nanoparticles under the same reaction conditions” is the intended results of the DBD plasma reactor of claim 1. [A]pparatus claims cover what a device is, not what a device does [MPEP 2114.II]. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).  Since the DBD plasma reactor of Kong in view of Choi has all the same structures with the reactor of this instant application, the expected results will be achieved.

Claim 4 is rejected under 35 USC 103 as being un-patentable over Kong et al. (US2003/0141182A1) in view of Choi et al. (US8 993 474 B2) as applied to claim 1 as above, and further in view of Nagaki et al. (US2016/0362351A1).
Regarding claim 4, Kong in view of Choi discloses the DBD plasma reactor of claim 3. The cited limitation of “wherein the methane as a reactant is impregnated as 20 a mixture with an inert gas at a ratio of 1:9 to 7” is the intended use of the DBD plasma reactor of claim 3 and is material worked upon the device. [A]pparatus claims cover what a device is, not what a device does [MPEP 2114.II]. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In addition, it has been held that material worked upon a device does not limit the apparatus claim from the prior art [MPEP 2115]. 

Nagaki discloses a method of producing hydrocarbons by non-oxidative coupling of methane using DBD plasma reactor (see e.g. Title, Abstract and para0215 of Nagaki), and further discloses that the reactant mixture (a methane feed stream, see e.g. para0049 of Nagaki) can comprises an inert diluents (see e.g. para0055 of Nagaki), which include nitrogen, argon, helium etc (see e.g. para0056 of Nagaki), and the diluent (inert diluent and/or active diluent) can be present in the reactant mixture in an amount of from about 0.01% to about 95% (see e.g. para0057 of Nagaki), and these diluent can be added to a feed stream before entering the reactor (see e.g. para0056 of Nagaki) provided by gas cylinders.   
The ratio of reactant methane to an inert gas of Nagaki overlaps the claimed range of 1:9 to 7:3 of this instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP2144.05.I].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the feed composition of Kong in view of Choi to include an inert gas and to adjust the mixing ratio of methane to the inert gas as shown by Nagaki. The inert gas functions as a diluent gas.

Claim 13 is rejected under 35 USC 103 as being un-patentable over Kong et al. (US2003/0141182A1) in view of Choi et al. (US8 993 474 B2) as applied to claim 1 as above, and further in view of Li et al. (Applied Catalysis B: Environmental 261, 2020, 118228) and Zheng et al. (Journal of Power Sources 274, 2015, 286-294), and Li S et al. (Chemical Engineering Journal 388, 2020, 124275).
Regarding claim 13, Kong in view of Choi discloses the DBD plasma reactor of claim 1. However, Kong in view of Choi are silent on wherein the photocatalyst nanoparticles are contained in an amount of 0.5 wt% to 50 wt% based on the weight of the total fillers.
Li discloses a DBD plasma reactor filled with solid catalysts to directly synthesize liquid chemicals from methane and CO2 (see e.g. Abstract of Li) and further discloses that Co/SiO2 and Fe/SiO2 catalysts with targeted mass ratio loading of 10 wt% metal to silica were prepared (see e.g. p2 Left column para04 of Li).
Furthermore, Zheng discloses a DBD plasma reactor with catalysts embedded in silica for dry reforming of methane (see e.g. Title and Fig. 1 of Zheng), and further discloses that the mass loading of active metals (Ni and Fe) as catalysts to silica were from 5.04 wt% to 47.74 wt% (see e.g. Table 1 of Zheng).
The mass loading of catalysts to silica of Li and Zheng overlaps the claimed range of 0.5 wt% to 50 wt% of this instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP2144.05.I].
Li S teaches that the loading amount of metal catalyst has an optimum value; below the optimum value, the increase in the amount of catalyst is beneficial to reactants degradation, while greater than this value is unfavorable (see e.g. p11 Left column para05 of Li S.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the mass loading of catalyst to silica of Kong in view of Choi between 0.5 and 50 wt% through routine optimization for the ideal amount of catalyst for the reaction.

Claims 1 and 5 are rejected under 35 USC 103 as being un-patentable over Taheraslani et al. (Energies 2020, 13, 468) in view of Choi et al. (US8 993 474 B2). 
Regarding claim 1, Taheraslani discloses a dielectric barrier discharge (DBD) plasma reactor for preparing C2+ hydrocarbons from methane (see e.g. Title of Taheraslani), comprising:
a dielectric tube (a quartz tube acting as the dielectric, see e.g. p2 para04 of Taheraslani); 
porous silica (the following materials were used as the packing materials: silica-SBA-15, see e.g. p2 para03 of Taheraslani), which is filled into the whole or a part of the dielectric tube (the powder was sieved within the particle size range of 100-300 and packed inside the discharge gap of the DBD plasma reactor, covering the discharge gap, see e.g. p2 para04 of Taheraslani); 
a ground electrode, which encompasses the whole or a part of a region of the dielectric tube (the quartz tube was covered with a rigid stainless-steel tube, which 
a powered electrode, which is spaced apart from the inner wall of the dielectric tube at a predetermined interval in parallel, and is inserted so as to penetrate the whole or a part of the porous silica layer that is filled into the dielectric tube (a stainless-steel rod acting as the high-voltage electrode, was fixed at the center of the quartz tube, see e.g. p2 para04 of Taheraslani).
However, Taheraslani is silent on whether the silica is macroporous or not. As defined in the specification of this instant application, the term “macroporous” refers to a property of a material having pores with an average diameter of 50 nm or more (see e.g. p5 line25 of this instant application). 
Choi discloses a catalyst having a macropore size and a high active density of platinum (see e.g. Abstract of Choi), comprising platinum and other component, which are supported on a carrier (see e.g. col.2 line 65 of Choi), wherein the carrier may include silica (see e.g. col. 3 line 23 of Choi) and has macropores of 0.1 – 20 µm (see e.g. col. 3 line 27 of Choi), which are macroporous silica. In this range of 0.1 – 20 µm, a structure having large pores is favorable for keeping a high activity of the catalyst by increasing material transfer rate and decrease stack coke inside the pore (see e.g. col.3 line 34-54 of Choi). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the porous silica of 

Regarding claim 5, Taheraslani in view of Choi discloses the DBD plasma reactor of claim 1. Taheraslani further discloses wherein a non-oxidative coupling reaction of methane (see e.g. Title of Taheraslani) is performed at room temperature and ambient pressure (all experiments were initiated under ambient conditions, see e.g. p3 para01 of Taheraslani; since there was no oxidative agents such as oxygen involved in Taheraslani, the coupling reaction of methane is non-oxidative).
In addition, the cited limitation of “wherein a non-oxidative coupling reaction of methane is performed at room temperature and ambient pressure” is the intended use of the DBD plasma reactor of claim 1. [A]pparatus claims cover what a device is, not what a device does [MPEP 2114.II]. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The DBD plasma reactor of Taheraslani was operated at ambient conditions (see e.g. p3 para01 of Taheraslani) and no oxidative agents involved, thus the reactor is capable of performing the intended use of non-oxidative coupling reaction of methane. 

Claim 8 is rejected under 35 USC 103 as being un-patentable over Taheraslani et al. (Energies 2020, 13, 468) in view of Choi et al. (US8 993 474 B2) as applied to claim 1 as above, and further in view of Lopez-Munoz et al. (Catalysis Today 101, 2005, 307–314).
Regarding claim 8, Taheraslani in view of Choi discloses the DBD plasma reactor of claim 1, wherein the macroporous silica is in the form of a particle with an average diameter of 100 – 300 µm (the packing materials includes silica SBA-15, and the packing powder was sieved within the particle size range of 100 – 300 µm, see e.g. p2 para 03 and 04 of Taheraslani), whose range overlaps the claimed range of 100 to 1000 µm of this instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP2144.05.I]. However, Taheraslani in view of Choi are silent on whether the silica particles are non-pelletized or not. Based on merriam-webster.com online dictionary, a pellet is “a usually small rounded, spherical, or cylindrical body”. 
Lopez-Munoz discloses a silica-supported TiO2 catalyst (see e.g. Title of Lopez-Munoz) and further shows that the form of the silica SBA-15 is not rounded, spherical or cylindrical body as demonstrated by the left image of Fig. 1, thus the silica SBA-15 is non-pelletized. Since the silica SBA-15 used by Lopez-Munoz is same with the one used by Taheraslani, Taheraslani in view of Choi discloses the macroporous silica is in the form of a non-pelletized particle with an average diameter of 100 – 300 µm. 
Therefore, based on KSR rationale B – Simple Substitution of One Known Element for Another to Obtain Predictable Results [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the silica of Taheraslani in view Choi with the silica of . 

Claim 10 is rejected under 35 USC 103 as being un-patentable over Taheraslani et al. (Energies 2020, 13, 468) in view of Choi et al. (US8 993 474 B2) as applied to claim 1 above, and further in view of Liu et al. (J. Phys. Chem. C 2014, 118, 10686-10693) and Li S et al. (Chemical Engineering Journal 388, 2020, 124275).
Regarding claim 10, Taheraslani in view of Choi disclose the DBD plasma reactor of claim 1. However, Taheraslani in view of Choi are silent on wherein DBD plasma is discharged by applying a power of 30 W to 60 W. 
Liu discloses a DBD plasma reactor for nonoxidative conversion of methane to C2+ hydrocarbons (see e.g. Title and Conclusions of Liu) and further discloses that the discharge power is to be the most influential parameters for the plasma processing of methane in terms of conversion of methane and selectivity of C2 – C4 gas products, and the conversion of methane and  is almost linearly increased with the increase of plasma power from 15 to 75 W (see e.g. p10690 Left column para02 and Figure 5 of Liu).  
The power range of Liu overlaps the claimed range of 30 to 60 W of this instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP2144.05.I].
Li S teaches applied voltage, which can be converted to applied power, is one of the most significant parameters for DBD removal of chemicals (see e.g. p8 Right column para01 of Li S), and although enhancing the applied voltage can increase the removal efficiency and mineralization of chemicals, it is not the case that the higher the voltage the better; choosing a suitable voltage is significant (see p8 Left column para01 of Li S).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the applied power of Taheraslani in view of Choi as shown by Liu to make the applied power between 15 W to 75 W in order to investigate the effect of applied power on the conversion of methane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/H.H./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795